                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION


 KAY GEARHART,

              Plaintiff,

       v.                                        CIVIL ACTION NO.
                                                 2-18-cv-193-RWS
 BELK, INC.,

              Defendants.


                                      ORDER

      This case is before the Court on Defendant Belk, Inc.’s Motion for Summary

Judgment [19]. The Court has reviewed the record, and, for the reasons below,

Belk’s Motion is GRANTED.

                                  Background

      In this slip-and-fall case, Gearhart claims that the slick tile floor in the Belk

department store at her local mall was a hazard that caused her to fall and injure

herself. Though Gearhart herself could not remember what caused her fall, and no

one saw any unusual substance on the floor, her husband, who arrived a few

minutes later, ran his hand along the floor and found it to be slick.
      Before she fell, Gearhart had not seen any employees in the area. Previously,

Gearhart had visited the Belk store dozens, if not hundreds of times, all without

incident. Belk hired an expert who tested the floor at a later date and determined

that it surpassed appropriate standards for slickness.

                                    Discussion

I. Legal Standard

      The standard for summary judgment is well-established. Summary judgment

must be granted “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Summary judgment is improper, however, “if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Guevara v. NCL (Bahamas) Ltd.,

920 F.3d 710, 720 (11th Cir. 2019).

      The moving party need not positively disprove the opponent’s case; rather,

the moving party must establish the lack of evidentiary support for the non-moving

party’s position. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). If the

moving party meets this initial burden, in order to survive summary judgment, the

non-moving party must then present competent evidence beyond the pleadings to

show that there is a genuine issue for trial. Id. at 324-26.

                                           2
II. Analysis

       Under Georgia law, 1 a slip-and-fall plaintiff must establish more than a fall

on a slick surface to survive summary judgment. Glynn-Brunswick Mem’l Hosp.

Auth. v. Benton, 693 S.E.2d 566, 568–69 (Ga. Ct. App. 2010). In Glynn-

Brunswick Mem’l Hosp., the Georgia Court of Appeals faced facts very similar to

these: a plaintiff fell on a tile floor; she felt the floor after falling and determined it

was slick; but she could not identify any water or foreign substance on the floor.

Id. at 567–68. The court explained, under the relevant legal principles, why the

plaintiff failed to establish her case:

       Although an owner or occupier of land has a statutory duty to keep its
       approaches and premises in a reasonably safe condition for
       invitees . . . an owner or occupier of land is not an insurer of the safety
       of its invitees. Thus, the threshold point of inquiry in a slip and fall case
       is the existence of a hazardous condition on the premises. Proof of a
       fall, without more, does not create liability on the part of a proprietor
       or landowner, because it is common knowledge that people fall on the
       best of sidewalks and floors. Where the plaintiff cannot show the
       existence of a hazardous condition, she cannot prove the cause of her
       injuries and there can be no recovery because an essential element of
       negligence cannot be proven.

       To create a question of fact as to the existence of a hazardous condition,
       a plaintiff cannot rely upon speculation and she must prove more than
       the existence of a slick or wet floor. Guesses or speculation which raise
       merely a conjecture or possibility of a hazardous condition are not


1
 A federal court sitting in diversity applies the substantive law of the state in which the
case arose. Pendergast v. Sprint Nextel Corp., 592 F.3d 1119, 1132–33 (11th Cir. 2010).
                                             3
      sufficient to create even an inference of fact for consideration on
      summary judgment. Rather, the plaintiff must produce evidence of what
      foreign substance, condition, or hazard caused her to slip and fall. This
      Benton has failed to do.

Id. at 568–69 (internal citations omitted) (emphasis added).

      The exact same analysis applies here, with the same result. Although Ms.

Gearhart alleged in her Complaint that she fell due to a “slippery slick substance”

on the floor [Dkt. 1-1 at ¶ 5], the evidence does not show that there was any

substance—only that, according to her husband, the floor itself was slick. Indeed,

Ms. Gearhart’s entire case rests on her husband’s basic assertion in his deposition

that “I ran my hand across the floor, and it was just real slick . . . I didn’t see

anything there except it was slick and smooth.” [Dkt. 19-3 at 12:2–13:8]. 2 This is

insufficient to establish a hazard, which defeats her claim.

      Even if Gearhart could show that the slick floor was a hazard, her claim

would still fail. In a slip-and-fall, “[t]he plaintiff must plead and prove that: (1) the

defendant had actual or constructive knowledge of the hazard; and (2) the plaintiff,

despite exercising ordinary care for his or her own personal safety, lacked




2
 In her brief, Gearhart refers to “another person on the scene” who shared Mr. Gearhart’s
assessment, but that evidence is inadmissible hearsay and so does not bear on the
summary judgment determination. See Jones v. UPS Ground Freight, 683 F.3d 1283,
1293–94 (11th Cir. 2012).
                                            4
knowledge of the hazard due to the defendant’s actions or to conditions under the

defendant’s control.” Am. Multi-Cinema, Inc. v. Brown, 679 S.E.2d 25, 28 (Ga.

2009). Here, however, Gearhart has not put forth any evidence concerning Belk’s

knowledge of a hazard.

      Gearhart notes correctly that “[c]onstructive knowledge can be established in

one of two ways: by evidence that an employee was in the immediate area of the

hazard and could easily have discovered and removed it, or by showing that the

owner did not use reasonable care in inspecting the premises.” Lamar v. All Am.

Quality Foods, Inc., 746 S.E.2d 665, 669 (Ga. Ct. App. 2013). But she does not

satisfy either method. As to the first, the only evidence about the matter was that

Gearhart saw no employees in the area before falling. [Dkt. 19-2 at 56].

      As for the second method, Gearhart argues that Belk failed to address its

policies and procedures, thus creating a fact issue. But her argument misstates the

burden under Celotex, 477 U.S. at 325. Once Belk established that the record

lacked evidence of Belk’s knowledge of a hazard, it fell to Gearhart to adduce

evidence to support her claim that Belk’s had constructive knowledge.3 See, e.g.,

Guevara., 920 F.3d at 723 (11th Cir. 2019) (“Guevara has failed to adduce



3
 Gearhart requested information about prior incidents at Belk. [Dkt. 1-1 at 4, ¶¶ 15–16].
But the record contains no evidence about any such incidents or about Belk’s policies.
                                            5
evidence proving that NCL had actual or constructive notice that the subject

lightbulb was out on the night that Guevara fell.”). That she failed to do. Therefore,

even if she had shown a hazard, still she could not prevail.

                                   Conclusion

      For the reasons above, Belk’s Motion for Summary Judgment [19] is

GRANTED. The case is hereby DISMISSED.

      SO ORDERED this 15th day of November, 2019.



                                       ________________________________
                                       RICHARD W. STORY
                                       United States District Judge




                                          6
